The above named George B. Knight having been adjudged insolvent, his wife, Louisa Knight, proved her claim against his estate for moneys loaned, amounting to $10,500, and the claim was duly allowed by the register. Subsequently Hanley, Hoye  Co., other creditors of the insolvent, objected to the claim of Mrs. Knight, and asked that it be expunged and rejected in whole or in part. At the hearing before the register, counsel for Hanley, Hoye  Co., raised the question whether Mrs. Knight should not be required to prove her claim anew. The register ruled that she should not, and that the burden of showing cause *Page 288 
why her claim should be rejected rested on the creditors objecting to its allowance, to which ruling counsel for the objecting creditors duly excepted. After a formal hearing of the matter the register denied the motion to expunge and reject the claim, and allowed it to stand as originally proved.
The case is now before us on the report of the evidence given before the register, transmitted to the court by him with his findings thereon, on request of the objecting creditors, in accordance with the statute.
Our opinion is that the ruling of the register on the question of procedure was correct. Gen. Laws R.I. cap. 274, § 29, provides that "claims proved shall be allowed by . . the register unless objected to by some one of the parties in interest. Allowed claims may be afterwards rejected for cause shown, after notice and hearing of the parties interested." This language clearly implies that where the objection to the claim does not come to the attention of the register until after he has taken proof of the claim and allowed it, the burden of showing its invalidity shall rest on the creditor objecting; the claims is to stand unless for cause shown it be afterwards rejected.
We see no reason to think that the register erred in his finding on the evidence that the claim of Mrs. Knight was valid and should stand as originally proved.
Exceptions overruled, and case remitted to the register for further proceedings.